Citation Nr: 1641178	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-08 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a
November 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio. During the course of the appeal, the case was transferred to the RO in Detroit, Michigan.

In March 2016, the Board remanded this matter with instructions directing the RO to schedule the Veteran for a hearing. Accordingly, in August 2016, the Veteran was afforded a video conference hearing at the Detroit, Michigan, RO. A transcript of the proceeding is part of the record.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during active duty and is presumed to have been exposed to Agent Orange herbicides.

2. The Veteran's renal cell carcinoma is etiologically related to service, to include his presumed exposure to Agent Orange herbicides.


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma, to include as due to Agent Orange herbicide exposure, have been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

II. Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding Agent Orange exposure, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984) (the 1984 Act) authorized the VA Secretary to establish guidelines and standards for evaluating the scientific studies and to issue regulations for adjudicating claims for VA benefits based on herbicide exposure. 

Congress then passed the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116) (the 1991 Act). The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309 (e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2015). 

The statute was again amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 987-988 (December 27, 2001). This amendment established a presumption of herbicide exposure for veterans who served in Vietnam, regardless of whether they developed a presumptive disease. Thus, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f) (West 2014).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure). 

In the instant case, the Veteran's private treatment records indicate renal cell carcinoma, with a partial right nephrectomy and right adrenalectomy to treat such. See, e.g., April 1998- February 2008 private treatment record from E. W. S., M.D.. Thus, Hickson element (1) is accordingly met.

Turning to in-service injury, at the August 2016 video conference hearing,  the Veteran testified that he served in the Air Force in Vietnam during the Vietnam era. The Veteran contended that his duties required him to be in areas that required a high amount of Agent Orange to be sprayed in those areas. See August 2016 video conference hearing. The Veteran further testified that he believed he drank tainted water while in service, noting that the "dust, the spray, comes into the water and we happened to drink that." See id.

Upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his DD 214 specifically notes Vietnam service as a ground radio operator from October 1968 to June 1972, with a Vietnam Service Medal. He is entitled to the presumption of exposure to herbicide agents and Hickson element (2) is met. 38 U.S.C.A. § 1116 (f) (West 2014). Therefore, even though the Veteran cannot be granted service connection on a presumptive basis, because renal cell carcinoma is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his renal cell carcinoma is more likely than not related to his Agent Orange exposure, or any other incident or injury in service. See Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's current renal cell carcinoma, and his presumed Agent Orange exposure. The relevant evidence includes a private medical opinion from his treating physician, Dr. E. W. D. dated August 2016. Dr. E. W. D. stated that "[i]t is more than likely that his exposure to Agent Orange could be related to his renal cancer." While the Board finds an opinion from the Veteran's treating physician to be probative, the opinion is not supported by the Veteran's medical history or record, or by medical knowledge.

However, the Veteran has submitted an additional private medical opinion from E. P., M.D., dated August 2016. Dr. E. P. noted that the Veteran has been a long time patient of his and that the Veteran has a history of renal carcinoma. Dr. E. P. stated, "[h]aving no other significant factors, it is reasonable to assume that his environmental exposure to substances, such as Agent Orange, while in the military service could be the immediate cause of his neoplasm."

In a separate August 2016 letter, Dr. E. P. further explained that he is the Veteran's long-time family doctor, and that although he was not involved in the treatment of his kidney cancer, he is familiar with the Veteran's history. Dr. E. P. stated that "it is well known that environmental exposures to pesticides, such as Agent Orange, are a known cause of renal cell carcinoma[,]" and concluded that "[i]t is my opinion that it is more likely than not, with a probability greater than 50%, that Agent Orange/pesticide exposures associated with his time in Vietnam are the direct cause of his renal cell carcinoma. He has no other significant factors or family history." Dr. E. P. also included a review article with literature citations to support his opinion. The article included a data study of pesticide exposures and specifically noted that "six papers evaluated the relationship between pesticide exposure and kidney cancer, and all found positive associations." K.L. Bassil, MSc, Cancer Health Effects of Pesticides- Systematic Review, Canadian Family Physician, vol. 53 no. 10 1704-1711, (October 2007).

The Board finds the August 2016 opinion by Dr. E. P. to be probative. The opinion considered other evidence of record, to include his military experience and his medical history of renal cell carcinoma, as Dr. E. P. is his long-time family doctor, and the opinion is supported by rationale, to include medical knowledge and literature. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). There are no negative nexus opinions that contradict this opinion. While the November 2010 rating decision correctly noted that under the Agent Orange Act of 1991 the presumption of service connection based on exposure to herbicides is not warranted for any conditions other than those for which VA has found a positive association between the condition and such exposure, the Board notes that the Veteran is not precluded from establishing a presumption of herbicide exposure under the Veterans Education and Benefits Expansion Act of 2001 and then establishing direct service connection by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service, which the Veteran has done. See 38 U.S.C.A. § 1116 (f) (West 2014); Combee, supra.

Therefore, the Board finds that all of the requirements for the grant of service connection for renal cell carcinoma, to include as due to Agent Orange herbicide exposure, have been met.


ORDER

Entitlement to service connection for renal cell carcinoma, to include as due to Agent Orange herbicide exposure, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


